Exhibit 10.1

 

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

OMNIBUS STOCK PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

Varian Semiconductor Equipment Associates, Inc. (the “Company”) hereby grants
you,                      (the “Employee”), a nonqualified stock option under
the Company’s Omnibus Stock Plan (the ”Plan”), to purchase shares of common
stock of the Company (“Shares”). The date of this Agreement is
                     (the “Grant Date”). In general, the latest date this option
will expire is (7 yrs) (the “Expiration Date”). However, as provided in Appendix
A (attached hereto), this option may expire earlier than the Expiration Date.
Subject to the provisions of Appendix A and of the Plan, the principal features
of this option are as follows:

 

Maximum Number of Shares

Purchasable with this Option:

--------------------------------------------------------------------------------

 

Purchase Price per Share: $

--------------------------------------------------------------------------------

Scheduled Vesting Dates:

--------------------------------------------------------------------------------

 

Number of Shares:

--------------------------------------------------------------------------------

(1/4 on 1st anniversary;

remaining 3/4 in 12 equal quarterly installments over the following three years)

   

 

Event Triggering

Termination of Option:

--------------------------------------------------------------------------------

 

Maximum Time to Exercise

After Triggering Event*:

--------------------------------------------------------------------------------

Termination of Service for cause   None Termination of Service due to
resignation   1 month Termination of Service due to Disability   1 year
Termination of Service due to Retirement   7 years from Grant Date Termination
of Service due to death   3 years Termination of Service due to change in
control**   7 years from Grant Date All other Terminations of Service   3 months

--------------------------------------------------------------------------------

* However, in no event may this option be exercised after the Expiration Date
(except in certain cases of the death of the Employee).

** If the Employee has a Change In Control Agreement.

 

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 through 6 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.

 

VARIAN SEMICONDUCTOR EQUIPMENT

ASSOCIATES, INC.

      EMPLOYEE

By:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Title:

          Name

 



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Grant of Option. The Company hereby grants to the Employee under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a nonqualified stock
option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of an aggregate of              Shares.

 

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be $             which is the Fair Market Value of a Share on the
Grant Date.

 

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to adjustment by the Committee in
the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, Share combination or other
change in the corporate structure of the Company affecting the Shares.

 

4. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest as to twenty five (25%) of the Shares
specified in Paragraph 1 above on the first anniversary date of the Grant Date,
and as to the remaining seventy five percent (75%), in twelve (12) equal
quarterly installments on the quarterly anniversary date of the Grant Date over
the following three (3) year period, until the right to exercise this option
shall have vested with respect to one hundred percent (100%) of such Shares. On
any scheduled vesting date, vesting actually will occur only if the Employee has
been continuously employed by the Company or an Affiliate from the Grant Date
until such scheduled vesting date. Notwithstanding the foregoing, in the event
of the Employee’s Termination of Service due to death, Disability or Retirement,
if the right to exercise any of the Shares specified in Paragraph 1 had not yet
vested, then the right to exercise such Shares shall vest on the date of the
Employee’s Termination of Service.

 

5. Expiration of Option. In the event of the Employee’s Termination of Service
for any reason other than resignation, Retirement, Disability, death or for
cause, the Employee may, within three (3) months after the date of such
Termination, or prior to the Expiration Date, whichever shall first occur,
exercise any vested but unexercised portion of this option. In the event of the
Employee’s Termination of Service due to Disability, the Employee may, within
one (1) year after the date of such Termination, or prior to the Expiration
Date, whichever shall first occur, exercise any vested but unexercised portion
of this option. In the event of the Employee’s Termination of Service due to
Retirement, the Employee may, within seven (7) years of the Grant Date, or prior
to the Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to resignation, the Employee may, within one (1) month after the
date of such Termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this option. In the event
of the Employee’s Termination of Service by the Company for cause (as determined
by the Company), the Employee may not exercise any portion of this option that
is unexercised on the date of such Termination. If an Employee dies, incurs a
Disability, or terminates service by reason of his or her Retirement, the
exercisability of his or her options shall be fully accelerated to the date of
Termination of Service.

 

2



--------------------------------------------------------------------------------

6. Death of Employee. In the event that the Employee dies while in the employ of
the Company and/or an Affiliate or during the one (1) month, three (3) month,
three (3) year or one (1) year periods referred to in Paragraph 5 above, the
Employee’s designated beneficiary, or if either no beneficiary survives the
Employee or the Committee does not permit beneficiary designations, the
administrator or executor of the Employee’s estate, may, within three (3) years
after the date of death, exercise any vested but unexercised portion of the
option. Any such transferee must furnish the Company (a) written notice of his
or her status as a transferee, (b) evidence satisfactory to the Company to
establish the validity of the transfer of this option and compliance with any
laws or regulations pertaining to such transfer, and (c) written acceptance of
the terms and conditions of this option as set forth in this Agreement.

 

7. Persons Eligible to Exercise Option. This option shall be exercisable during
the Employee’s lifetime only by the Employee. The option shall not be
transferable by the Employee, except by (a) a valid beneficiary designation made
in a form and manner acceptable to the Committee, or (b) will or the applicable
laws of descent and distribution.

 

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Secretary of the Company (or his or her designee),
specifying the number of full Shares to be purchased and accompanied by full
payment of the Exercise Price (and the amount of any income or other taxes the
Company determines is required to be withheld by reason of such exercise), and
(b) by giving satisfactory assurances in writing if requested by the Company,
signed by the person exercising the option, that the Shares to be purchased upon
such exercise are being purchased for investment and not with a view to the
distribution thereof. In the absolute discretion of the Committee, the person
entitled to exercise the option may elect to satisfy the tax withholding
requirement described in subparagraph (a) above by having the Company withhold
Shares or by delivering to the Company already-owned Shares. No partial exercise
of this option may be for less than ten (10) Share lots or multiples thereof.

 

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

10. No Rights of Stockholder. Neither the Employee (nor any beneficiary) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option,
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee (or beneficiary).

 

11. No Effect on Service. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any written,
express employment with the Employee, nothing in this Agreement or the Plan
shall confer upon the Employee any right to

 

3



--------------------------------------------------------------------------------

continue to be employed by the Company or any Affiliate or shall interfere with
or restrict in any way the rights of the Company or the Affiliate, which are
hereby expressly reserved, to terminate the employment of the Employee at any
time for any reason whatsoever, with or without good cause. Such reservation of
rights can be modified only in an express written contract executed by a duly
authorized officer of the Company or the Affiliate employing or otherwise
engaging the Employee. For purposes of this Agreement, the transfer of the
employment of the Employee between the Company and any one of its Affiliates (or
between Affiliates) shall not be deemed a Termination of Service. Nothing herein
contained shall affect the Employee’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Affiliate.

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 35 Dory Road, Gloucester, Massachusetts 01930, or at such other address as
the Company may hereafter designate in writing.

 

13. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

 

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement except Paragraph 6 above relating to the death of the Employee (in
which case this option is exercisable to the extent set forth therein), this
option is not exercisable after the Expiration Date.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Conditions to Exercise. The Exercise Price for this option must be paid in
the legal tender of the United States (including, in the Committee’s sole
discretion, by means of a broker-assisted cashless exercise) or, in the
Committee’s sole discretion, in Shares of equivalent value. Exercise of this
option will not be permitted until satisfactory arrangements have been made for
the payment of the appropriate amount of withholding taxes (as determined by the
Company). If the Employee fails to remit to the Company such withholding amount
within the time period specified by the Committee (in its discretion), the award
may be forfeited and in such case the Employee shall not receive any of the
Shares subject to this Agreement.

 

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

4



--------------------------------------------------------------------------------

18. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law.

 

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

23. Change in Control. Notwithstanding any other provision to this Agreement, in
the event that the condition specified in the first paragraph of Section 4(a) of
an Amended and Restated Change in Control Agreement that may exist between the
Employee and the Company becomes satisfied, this option shall become immediately
exercisable in full and shall remain exercisable until the original Expiration
Date, but in no event longer than seven (7) years from the Grant Date.

 

5